Citation Nr: 1315406	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right bunionectomy.  

2.  Entitlement to an initial rating in excess of 10 percent for left hand carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from August 1982 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2005 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

With respect to the Veteran's claim for an increased rating for residuals of a right foot bunionectomy, the Board notes that, in the January 2005 rating decision, the RO granted a temporary total rating for such service-connected disability, effective May 28, 2004, and assigned a 10 percent rating, effective February 1, 2005.  The RO also continued the 10 percent rating assigned to the Veteran's service-connected left bunion disability.  Following the January 2005 rating decision, the Veteran submitted a notice of disagreement (NOD) that expressed disagreement with the RO's determination only as to his right bunionectomy disability.  He did not mention his left bunion disability.  Nevertheless, the RO issued a statement of the case (SOC) in February 2006 that addressed the issue of entitlement to an increased rating for the left bunion disability, as opposed to the residual right bunionectomy disability.  

Thereafter, in February 2006, the Veteran submitted VA Form 9, wherein he stated that he was satisfied with the 10 percent rating assigned to his left bunion disability but believed his residual right bunionectomy disability warranted a higher rating.  Even so, the RO issued a supplemental SOC (SSOC) in March 2006 that addressed the left bunion disability.  However, as the Veteran did not submit a NOD with respect to the rating assigned to his left bunion disability and, after the February 2006 SOC was issued, explicitly stated that he is satisfied with the 10 percent rating for such disability, the Board finds that such issue is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is a clear intent, a claimant may limit the appeal to a specific rating).

With respect to the issue of entitlement to an increased rating for residuals of a right bunionectomy, the RO subsequently issued an SSOC in June 2006 addressing such disability, which noted the issuance of the SOC in February 2006 and the receipt of his substantive appeal later in February 2006.   Moreover, the RO certified the issue of entitlement to an increased rating for the right bunionectomy disability to the Board in September 2011 (see VA Form 8).  

In light of the United States Court of Appeals for Veterans Claims' (Court's) holding in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected, the Board finds that the issue of entitlement to an increased rating for residuals of a right bunionectomy is properly before the Board as the RO took the aforementioned actions that led the Veteran to believe that such issue had been perfected.        

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO in connection with his appeal.  Therefore, he was scheduled for his requested Board hearing in March 2013.  Notice of the scheduled hearing was sent to the Veteran's address of record but he did not report to the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2012).

As discussed in detail below, the issue of entitlement to a higher initial rating for service-connected left hand carpal tunnel syndrome (CTS) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period the Veteran's residuals of right bunionectomy is manifested by painful motion, trace edema, and tenderness to the right foot with no active motion of the right great toe.

2.  Prior to May 11, 2010, the Veteran's scars associated with his residuals of right bunionectomy are asymptomatic and not of a size so as to warrant a separate compensable rating.

3.  As of May 11, 2010, the Veteran's scar associated with his residuals of right bunionectomy is painful on examination. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals of right bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2012).

2.  As of May 11, 2010, the criteria for a separate 10 percent rating, but no higher, for a painful scar associated with residuals of right bunionectomy are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in a July 2004 letter, prior to the issuance of the initial unfavorable rating decision in January 2005, of the information and evidence needed to establish entitlement to an increased rating, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The Veteran was also provided letters in June 2008 and November 2008 that informed him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, as well as the criteria used to evaluate his service-connected residual right bunionectomy disability.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

While the June 2008 and November 2008 letters were issued after the initial January 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2008 and November 2008 letters were issued, the Veteran's claim was readjudicated in the March 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA and private treatment records.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Nevertheless, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran has been afforded several VA examinations in connection with his claim, including in August 2004, February 2005, December 2006, December 2008, and May 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  Moreover, the Board finds that the examination were adequate in order to evaluate the Veteran's service-connected residual right bunionectomy disability, as they include an interview with the Veteran, a review of the record, and a full physical examination that addressed the relevant rating criteria.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Facts and Analysis

By way of history, a December 1996 rating decision granted service connection for residuals of right bunionectomy and assigned an initial noncompensable rating effective July 30, 1996.  In a June 2000 rating decision, a temporary total evaluation was assigned effective May 26, 1999, based on surgical or other treatment necessitating convalescence, and a 10 percent rating was assigned effective July 1, 1999.  In April 2004, VA received the Veteran's most recent claim for an increased rating for his residuals of right bunionectomy.  In the January 2005 rating decision on appeal, a temporary total evaluation was assigned effective May 28, 2004, based on surgical or other treatment necessitating convalescence, and a 10 percent rating was assigned effective February 1, 2005.  Additionally, a March 2011 rating decision assigned a temporary total evaluation effective October 21, 2008, based on surgical or other treatment necessitating convalescence, and a 10 percent rating was assigned effective December 1, 2008.  Therefore, during the course of the current appeal, the Veteran has been in receipt of a 10 percent rating for his residuals of right bunionectomy with the exception of the period from May 28, 2004, to January 31, 2005, and from October 21, 2008, to November 30, 2008, when he was in receipt of a 100 percent rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 



The Veteran's residuals of right bunionectomy is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5280, which pertains to unilateral hallux valgus.  Specifically, such provides for a 10 percent rating for unilateral hallux valgus if operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.  

The pertinent evidence of record includes VA outpatient treatment records dated from 2004 to 2010, as well as VA examination reports dated August 2004, February 2005, December 2006, December 2008, and May 2010.  

At the August 2004 VA examination, objective examination revealed tenderness and trace edema of the right first metatarsal joint.  There was, however, no evidence of tenderness to palpation of the plantar surface of the feet; nor was there evidence of flatfeet, valgus or varus deformity of the feet, claw feet, hammertoes, hallux valgus, hallux rigidus, or any other deformity of the feet.  The VA examiner initially stated that there was painful motion of the right first metatarsal joint; however, he also noted the Veteran was unable to dorsiflex the right first metatarsal joint because it was ankylosed secondary to the previous bunion surgery.  There were two scars on the dorsum of the right foot at the right first metatarsal joint.  The first scar measured 5.5 cm by .8 cm, while the second scar measured 7 cm by .2 cm.  The scars were non-tender, level, and not unstable.  There was no evidence of disfigurement, ulceration, adherence, tissue loss, abnormal texture, or limitation of motion due to the scar.  X-rays of the right foot revealed post-surgical changes in the first metatarsophalangeal joint.  The examining physician noted the Veteran has worn an orthopedic shoe since his last surgery in 2004; however, the Veteran denied having any lost time from work.  

At the February 2005 VA examination, the Veteran reported that he is able to walk less than 1/4 mile because of foot pain before needing rest.  The examiner noted the Veteran does not use a cane or brace, although he was noted to have prescription shoes.  The Veteran denied being incapacitated as a result of his disability and he denied missing any work.  Objective examination revealed tenderness to palpation around the first metatarsophalangeal (MTP) joint on the right foot.  The Veteran was unable to demonstrate motion at the MTP joint of the right hallux, but his strength in plantar flexion and dorsiflexion were normal.  There was also no flatfoot deformity or abnormal shoe wear pattern.  The examiner noted a scar at the MTP joint on the right foot, which was well-healed and showed no evidence of infection.  X-rays of the right foot revealed an attempted surgical fusion at the MTP joint, with sclerosis.  

The December 2006 VA examination was conducted to evaluate the Veteran's service-connected left hand CTS disability; however, the December 2006 VA examiner also examined the Veteran's skin, which, in pertinent part, revealed two scars on the right foot.  There was an 8 by .2 cm scar on the right foot, which was hypopigmented along less than 6 six square inches.  There was also a 7.5 cm by 1 cm scar adjacent to the right great toe, which was hyperpigmented and depressed with abnormal texture in less than six square inches.  

At the December 2008 VA examination, physical examination of the right foot revealed painful motion and tenderness.  There was no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was no active motion in the metatarsal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed no tenderness.  Alignment of the Achilles tendon was normal on the right on weight-bearing and non-weight-bearing.  Pes planus, pes cavus, hammertoes, and Morton's metatarsalgia were not present.  There was hallux valgus of the right foot with a slight degree of angulation and resection of the metatarsal head.  Hallux rigidus was also present, which was noted to be moderate.  

At the May 11, 2010, VA examination, the Veteran reported being diagnosed with hallux valgus.  He also reported having pain while standing and walking, although he denied any weakness, stiffness, swelling, or fatigue.  Objective examination revealed no tenderness, painful motion, weakness, instability or atrophy.  There was active motion in the MTP joint in the right great toe.  X-rays of the right foot were deemed abnormal, as they revealed an internal fixation plate and multiple screws across the first MTP joint.  In an addendum, the examiner indicated that the Veteran's hallux valgus had resolved due to the bunionectomy, but he still had pain, tenderness, and limitation of motion.  The examiner stated that the new diagnosis is status post bunionectomy with surgical site pain, tenderness, and limitation of motion.  It was also noted that the Veteran had a visible scar as a result of his right foot surgery.  It was noted to be located on the first metatarsophalangeal join and was 5 cm by .3 cm.  The scar was described as superficial and without keloid, disfigurement, skin breakdown, inflammation, and edema.  There was no limitation of motion or function.  However, it was noted to be painful on examination. 

The VA outpatient treatment records are consistent with the VA examination reports, as they show the Veteran's service-connected disability is manifested by pain over the right first metatarsal joint.  In April 2004 and April 2006, there was evidence of limited to no range of motion, with pain, in the right first metatarsal joint; however, the evidence since that time shows full range of motion in all pedal joints.  See November 2008 VA treatment record.  There are also intermittent notations of tenderness to palpation over the affected area but strength and sensation are shown as normal.  See VA treatment records.  In June 2009, it was noted that the Veteran had a healed surgical scar at the dorsal aspect of the first ray of the right foot.  There was mild erythema at the scar site, but no hypertrophy of the scar was noted.  There was no pain upon palpation of the medial aspect of the first ray of the right foot.  There was no motion noted at the first metatarsal joint as there was bony fusion.  The right hallux was in good position.  

Turning to the merits of this claim, the Board again notes that the Veteran's service-connected residual right bunionectomy disability is currently rated 10 percent disabling under DC 5280, which is the highest rating available under that code.  In this regard, the Board finds that the symptoms associated with such disability, to include painful motion, trace edema, and tenderness to the right foot with no active motion of the right great toe, are contemplated by the criteria that allows for a single 10 percent rating where there is unilateral hallux valgus if operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.  As a result, the Board will consider whether a higher or separate rating may be granted under any other potentially applicable diagnostic code.  

There is no lay or medical evidence showing that the Veteran's service-connected residual right bunionectomy disability is manifested by or more nearly approximates flatfoot, weak foot, claw foot, metatarsalgia, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  As such, DCs 5276, 5277, 5278, 5279, 5282, and 5283 are inapplicable.  

While moderate hallux rigidus was noted at the December 2008 VA examination, DC 5281 pertains only to unilateral severe hallux rigidis.  As the Veteran is not noted to have severe hallux rigidus, DC 5281 is inapplicable.  Moreover, such DC provides that unilateral severe hallux rigidus is rated as severe hallux valgus under DC 5280, for which the Veteran is already in receipt of a 10 percent rating.  Therefore, to assign an additional rating based on the same symptomatology would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

The Board has also considered the Veteran's service-connected residual right bunionectomy disability under DC 5284, which provides that other foot injuries warrant a 10 percent rating when moderate, a 20 percent rating when moderately severe, and a 30 percent rating when severe.  A 40 percent rating is warranted where there is actual loss of use of the foot.  

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In evaluating the Veteran's service-connected residual right bunionectomy disability under DC 5284, the Board again notes that the disability is manifested by painful motion, trace edema, and tenderness to the right foot with no active motion of the right great toe, which is contemplated in his 10 percent rating under DC 5280.  The Board finds that such symptomatology results in no more than moderate functional loss.  There is no additional symptomatology that would indicate the presence of a severe foot injury.  In this regard, the evidence shows normal strength and sensation in the right foot, and no disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Additionally, alignment of the Achilles tendon was normal on the right on weight-bearing and non-weight-bearing.  Furthermore, a separate rating for a moderate foot injury is not warranted as such would constitute pyramiding as the rating would be based on the same symptomatology that supports the Veteran's current 10 percent rating under DC 5280.  38 C.F.R. § 4.14; Esteban, supra.  Therefore, a separate or higher rating under DC 5284 is not warranted. 

The Board has considered whether a separate, compensable rating is warranted for the scars associated with the Veteran's service-connected residual right bunionectomy disability.  However, prior to the May 11, 2010, VA examination, as discussed in detail above, there is no competent lay or medical evidence showing that the residual scars cover an area of 144 square inches or more, are painful, or cause limited motion.  See VA examination reports.  While the scars were noted to be hyperpigmented and depressed with abnormal texture in December 2006 and there was mild erythema noted at the scar site in June 2009, the scars were not noted to be painful or unstable.  Therefore, the Board finds that a separate compensable rating is not warranted for the scars associated with the service-connected residual right bunionectomy disability prior to May 11, 2010.  See 38 C.F.R. § 4.118, DCs 7800 to 7805.  However, at such VA examination, the examiner indicated that the Veteran's scar associated with his bunionectomy surgery was painful on examination.  DC 7804 provides for a 10 percent rating where there is one or two scars that are unstable or painful.  Therefore, as of May 11, 2010, a separate 10 percent rating for a painful scar associated with residuals of right bunionectomy is warranted.  However, as the Veteran only has one scar and it does not result in symptoms other than pain on examination, the Board finds that a rating in excess of 10 percent is not warranted.    

Final Considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected residual right bunionectomy disability; however, the Board finds that his symptomatology and overall functional impairment has been relatively stable throughout the appeal period.  Therefore, assigning staged ratings for the residual right bunionectomy disability is not warranted.  See Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residual right bunionectomy disability with the established criteria found in the rating schedule.  The Board finds that the residual right bunionectomy disability at issue is addressed by the rating criteria under which the disability is rated, as the diagnostic code specifically contemplates post-surgical residuals of a hallux valgus, i.e., bunion, disability.  In this regard, the Board finds that the 10 percent rating currently assigned contemplates the overall functional loss from the Veteran's symptomatology attributable to his residual right bunion disability, to include pain and limited mobility, as detailed above.  The Board has considered whether the disability is more appropriate evaluated under a different diagnostic code; however, there are no additional symptoms of his service-connected residual right bunionectomy disability that are not addressed by the rating schedule.  Moreover, the Board has awarded a separate 10 percent for a painful scar as of May 11, 2010, the date the evidence revealed the presence of such scar.  

Therefore, the Board finds that the rating criteria reasonably describe the disability level and symptomatology associated with the Veteran's service-connected residual right bunionectomy disability.  As such, the Board need not proceed to consider the second factor, i.e., whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board notes that there is no evidence of record showing that the service-connected disability has resulted in hospitalization (for which the Veteran has not been compensated) or interference with employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, the Board has also considered whether a claim for a TDIU has been raised.  In this case, the evidence reflects that the Veteran has worked throughout the appeal period and he has consistently denied having lost any time from work.  See VA examination reports.  Specifically, at his May 2010 VA psychiatric examination, he reported working full time in the civil service in communications.  As such, a claim for a TDIU is not raised by the evidence of record and no further consideration of such is necessary.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for residuals of right bunionectomy and, as such, the benefit-of-the-doubt doctrine is not for application.  However, as of May 11, 2010, the criteria for a separate 10 percent rating, but no higher, for a painful scar associated with such service-connected disability is warranted.     


ORDER

A rating in excess of 10 percent for residuals of right bunionectomy is denied.  

As of May 11, 2010, the criteria for a separate 10 percent rating, but no higher, for a painful scar associated with residuals of right bunionectomy is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for his left hand CTS so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is seeking a disability rating higher than 10 percent for service-connected left hand carpal tunnel syndrome (CTS).  

Review of the record reveals the Veteran was afforded a VA examination in conjunction with his increased rating claim in May 2010.  The Veteran has submitted evidence suggesting that his service-connected left hand CTS disability has increased in severity since the last examination.  Indeed, in a May 2012 statement, the Veteran stated that his left hand has become worse due to his carpal tunnel syndrome, as he experiences a lot of pain in movement and has numbness in his hand.  

As the evidence suggests that the Veteran's left hand CTS disability has increased in severity since the May 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability, including the impact such has on his employability.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records from VA Medical Centers in Sepulveda and Loma Linda, California; however, the last treatment record associated with the claims file is dated in July 2010.  Therefore, on remand, the AOJ should obtain any outstanding VA treatment records dated from July 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Sepulveda and Loma Linda, CA, dated from July 2010 to the present.  

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left hand carpal tunnel syndrome (CTS) disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should identify the nature and severity of all manifestations of the Veteran's left hand CTS disability, to include any resulting limitation of motion, symptomatic scarring, or other abnormality.  The examiner must also comment on the impact the Veteran's service-connected left hand CTS disability has on his employability, to include whether such renders him unemployable.

All opinions expressed must be accompanied by supporting rationale. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


